Citation Nr: 0432209	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  02-08 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for eye injuries.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint and disc disease of the lumbar spine.    

5.  Entitlement to service connection for vertigo.

6.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus

7.  Entitlement to a compensable rating for right ear hearing 
loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1973.

One of the matters the Board of Veterans' Appeals (Board) 
must address is which issue or issues are properly before it 
at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an 
appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2004).

The issues cited above are before the Board on appeal from an 
October 2001 rating action based on January 2000 claim, an 
October 2001 NOD, an April 2002 SOC, and a timely-filed June 
2002 substantive appeal. 

In a December 2002 rating action, the RO granted two of the 
four service connection claims.  Consequently, the issue of 
service connection for these granted claims is no longer 
before the Board.  However, the veteran appealed both 
evaluations of the now service-connected disorders to the 
Board in a January 2003 NOD, an August 2003 SOC, and a 
timely-filed September 2003 substantive appeal. Accordingly, 
these claims are also before the Board.         

In an April 2004 SOC, the RO addressed three new claims 
raised by the veteran.  During the May 2004 videoconference 
hearing before the undersigned, the veteran and his 
representative testified that they were going to file a 
written substantive appeal immediately after the hearing 
regarding the issues of 1) entitlement to service connection 
for vertigo; 2) entitlement to an initial rating in excess of 
10 percent for tinnitus; and 3) entitlement to a compensable 
rating for right ear hearing loss.  The record shows that the 
veteran submitted a signed substantive appeal (VA Form 9) 
indicating that he wanted a hearing before the Board, which 
the RO date stamped the same day as the May 2004 
videoconference hearing.  During the hearing, the veteran and 
his representative agreed that the testimony provided before 
the undersigned would satisfy the veteran's request for a 
hearing for these three issues.  Therefore, the Board will 
accept jurisdiction for these three issues.

The Board must also note that it appears the veteran may be 
raising the issue of entitlement to a total disability 
evaluation as a result of his service-connected disabilities, 
although this is unclear.  As this claim has not been 
adjudicated by the RO, and as it is not inextricably 
intertwined with the issues certified on appeal at this time, 
it is referred back to the RO for appropriate initial 
consideration.  See Parker v. Brown, 7 Vet. App. 116 (1994)

The issues before the Board at this time will REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

The Board observes that the VCAA, 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted in November 2000.  The VCAA 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

With respect to the issues of 1) entitlement to service 
connection for vertigo; 2) entitlement to an initial rating 
in excess of 10 percent for tinnitus; and 3) entitlement to 
an initial compensable rating for bilateral hearing loss, the 
Board finds that adequate notice has not been provided.  This 
must be done before the Board addresses these issues on 
appeal.

Regarding the claim of entitlement to an initial rating in 
excess of 50 percent for PTSD, the veteran testified at a 
hearing before the Board that he has had recent treatment for 
his PTSD at a VA Medical Center (VAMC), including a PTSD 
program (transcript [T.] at page 4).  These medical records 
are not associated with the claims folder.   

Regarding the claim of entitlement to an initial rating in 
excess of 10 percent for degenerative joint and disc disease 
of the lumbar spine, the veteran testified at a hearing in 
May 2004 that he was scheduled to undergo back surgery at a 
VAMC in June 2004 (T. at page 6).  These VA medical records 
are not associated with the claims folder.     

Regarding the claim of entitlement to service connection for 
a heart disorder, , the veteran indicated at the May 2004 
hearing that he received treatment for his heart disorder 
within 12 months of his discharge from service (T. at page 
17).  In light of the VCAA the Board believes it must make an 
effort to obtain these records.

In this regard, the Board must note that the veteran was 
given a period of time to obtain these records himself, and 
that the Board delayed the adjudication of this case to 
permit the veteran additional time.  However, the records 
cited above have not been submitted.     

With regard to the eye claim, the RO has adjudicated the 
claim of entitlement to service connection for eye injuries 
on the basis that new and material evidence has not been 
submitted to reopen the claim previously denied in 1981.  In 
January 1981, the RO denied service connection for an eye 
disorder.  However, it appears that the RO never provided the 
veteran notice of this decision.  Within the May 6, 1981, 
notice of the January 1981 rating action, the RO made no 
reference to the eye disorder while making reference to all 
other denied claims at that time.  Further, it does not 
appear that in 1981 the RO provided the veteran with a copy 
of the actual rating action.  The RO should readjudicate this 
claim on a de novo basis.   

Beyond the above, the Board must note that there have been 
recent changes to the evaluations of back disorders.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, which pertains to 
limitation of motion of the lumber spine, the veteran may be 
rated using the following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10
Postoperative, cured ...........................0

The RO evaluated the veteran's back disability pursuant to 
Diagnostic Code 5293, intervertebral disc syndrome.  Under 
the rating criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243 (2004)).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The Board has provided this information to the RO in order to 
allow it to evaluate this condition under the new criteria 
and to provide the veteran notice of the new criteria. 

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain 
additional evidence pertinent to the 
claims on appeal that are not currently 
of record, including those records cited 
above.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

?	Specifically, the RO should contact 
the veteran and afford him 
opportunity to provide any 
additional specific information 
pertaining to his claims for 1) 
entitlement to service connection 
for vertigo; 2) entitlement to an 
initial rating in excess of 10 
percent for tinnitus; and 3) 
entitlement to an compensable rating 
for right ear hearing loss.  

2.  The RO should assist him in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  The RO should obtain 
those VA records cited above.

3.  After all records and/or responses 
are associated with the veteran's claims 
file, the RO should forward the veteran's 
claims file to the physician that 
examined him in July 2002.  Based on a 
review of evidence added to the file 
since this examination, the physician 
should provide a supplemental medical 
opinion addressing whether his prior 
opinion should be amended, particularly 
regarding the nature and extent of the 
veteran's PTSD.  The complete rationale 
for the requested supplemental opinion 
should be set forth in a printed 
(typewritten) report.

If the physician that examined the 
veteran on July 25, 2002 is no longer 
available or is unable to render the 
requested opinion without examining the 
veteran, the RO should arrange for the 
veteran to undergo VA psychiatric 
examination at an appropriate medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran.

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and the regulations cited above.  The RO 
should adjudicate the claim of 
entitlement to service connection for eye 
injuries on a de novo basis. 

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental SOC 
(to include clear reasons and bases for 
the RO's determinations), and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



